Name: Council Decision (EU) 2018/1938 of 18 September 2018 on the position to be taken on behalf of the European Union in the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, with regard to the adoption of a recommendation approving the extension of the EU-Morocco Action Plan implementing the advanced status (2013-2017)
 Type: Decision
 Subject Matter: European construction;  management;  regions and regional policy;  Africa;  cooperation policy
 Date Published: 2018-12-11

 11.12.2018 EN Official Journal of the European Union L 314/38 COUNCIL DECISION (EU) 2018/1938 of 18 September 2018 on the position to be taken on behalf of the European Union in the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, with regard to the adoption of a recommendation approving the extension of the EU-Morocco Action Plan implementing the advanced status (2013-2017) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(9) thereof, Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and from the European Commission, Whereas: (1) The Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part (1) (hereinafter referred to as the Agreement), was signed on 26 February 1996 and entered into force on 1 March 2000 (2). (2) In accordance with Article 80 of the Agreement, the Association Council established by the Agreement has the power to adopt decisions and also to make recommendations. (3) On 16 December 2013, the Association Council adopted a recommendation with regard to the implementation of an EU-Morocco Action Plan implementing the advanced status (2013-2017) (3) (hereinafter referred to as the Action Plan). (4) In order to ensure continuity between the Action Plan and the future priorities of the partnership, the Association Council, by means of an Exchange of Letters, should adopt a recommendation approving the extension of the Action Plan. (5) It is appropriate to establish the position to be taken on behalf of the Union in the Association Council, with regard to the adoption of a recommendation approving the extension of the Action Plan, given that the recommendation has legal effects. (6) The extension of the Action Plan will constitute the basis of EU-Morocco relations for the current year and will allow discussions to take place to establish the direction of and the new priorities for the EU-Morocco partnership in the years ahead, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union in the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, with regard to the adoption of a recommendation approving the extesnion by one year, starting on the date of expiry, the EU-Morocco Action Plan implementing the advanced status (2013-2017) shall be based on the draft recommendation attached to this Decision. Article 2 This Decision is addressed to the Commission and to the High Representative. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) OJ L 70, 18.3.2000, p. 2. (2) Council and Commission Decision 2000/204/EC, ECSC of 26 January 2000 on the conclusion of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part (OJ L 70, 18.3.2000, p. 1). (3) Recommendation No 1/2013 of the EU-Morocco Association Council of 16 December 2013 on the implementation of the EU-Morocco ENP Action Plan implementing the advanced status (2013-2017) (OJ L 352, 24.12.2013, p. 78). DRAFT RECOMMENDATION No 1/2018 OF THE EU-MOROCCO ASSOCIATION COUNCIL of ¦ approving the extension by one year of the EU-Morocco Action Plan implementing the advanced status (2013-2017) THE EU-MOROCCO ASSOCIATION COUNCIL, Having regard to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part (1), Whereas: (1) The Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part (hereinafter referred to as the Agreement) entered into force on 1 March 2000. (2) In accordnace with Article 80 of the Agreement, the Association Council has the power to issue recommendations it considers necessary to attain the objectives of the Agreement. (3) Under Article 90 of the Agreement, the parties are to take any general or specific measures necessary to fulfil their obligations under the Agreement and to ensure that the objectives set out in the Agreement are attained. (4) Article 10 of the rules of procedure of the Association Council provides for the possibility of issuing recommendations between sessions by written procedure. (5) The extension of the EU-Morocco Action Plan implementing the advanced status (2013-2017) will constitute the basis of EU-Morocco relations for the current year and will enable negotiations to begin in order to establish the direction of and the new priorities for the EU-Morocco partnership in the years ahead, RECOMMENDS: Sole Article The Association Council, by written procedure, recommends that the EU-Morocco Action Plan implementing the advanced status (2013-2017) be extended by one year. Done at ¦, For the EU-Morocco Association Council The President (1) OJ L 70, 18.3.2000, p. 2.